DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 8, 11, 14, 15 and 19-23 have been cancelled.  Claims 25-30 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-7, 9, 10, 12, 13, 16-18 and 24 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 18 is indefinite since it is dependent upon cancelled Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeBont et al. (WO 2012/067510 – see the IDS filed July 12, 2019).
DeBont et al. describe recombinant yeast strains for producing ethanol from glycerol (abstract).  The yeast strains can also consume glucose, xylose and acetic acid (abstract; page 40, line 10 to page 42, line 33).  The yeast host cell is preferably Saccharomyces cerevisiae (page 16, line 23 to page 17, line 7).  To facilitate production of ethanol, the recombinant yeast cell may have overexpression of genes encoding an NAD+-dependent acetylating acetaldehyde dehydrogenase belonging to E.C. 1.2.1.10, i.e., an ethanolamine utilization protein (pages 19-23), a glycerol dehydrogenase belonging to E.C. 1.1.1.6 (page 23, line 25 to page 25), a dihydroxyacetone kinase belonging to E.C. 2.7.1.29 (page 26 to page 27), and an acetyl-CoA synthetase belonging to E.C. 6.2.1.1 such as the S. cerevisiae ACS2 gene (page 30, line 17 to page 32, line 10).
S. cerevisiae.  Table 6 describes Strain RN1196 which comprises exogenous genes for E. coli adhE (i.e., an NAD+-dependent acetylating acetaldehyde dehydrogenase gene identical with, or not substantially different than, SEQ ID NO: 1 of the present invention), S. cerevisiae DAK1 (i.e., a dihydroxyacetone kinase gene identical with, or not substantially different than, SEQ ID NO: 11 of the present invention.  Note that SEQ ID NO: 11 has 42% identity with SEQ ID NO: 13 and, therefore, is also a “functional homologue” of SEQ ID NO: 13), and E. coli gldA (i.e., a glycerol dehydrogenase gene identical with, or not substantially different than, SEQ ID NO: 7 of the present invention).  The host yeast is a Saccharomyces cerevisiae and, therefore, it comprises an ACS2 gene identical with, or not substantially different than, SEQ ID NO: 6 of the present invention (independent Claim 1 only requires that the cell “comprises" a nucleotide sequence encoding an acetyl-CoA synthetase, i.e., overexpression of this gene is not required).  Production of ethanol by Strain RN1196 is described at page 55, lines 7-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBont et al. (WO 2012/067510 – see the IDS filed July 12, 2019).

It would have been obvious to one of ordinary skill in the art to have modified the recombinant yeast cell of DeBont et al. by deletion or disruption of one more endogenous nucleotide sequence encoding a glycerol 3-phosphate dehydrogenase because DeBont et al. expressly teach that removing such enzyme activity is preferable in a recombinant yeast cell engineered to produce ethanol.

Claims 2-4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBont et al. (WO 2012/067510 – see the IDS filed July 12, 2019) in view of Pronk et al. (WO 2011/010923 – see the IDS filed July 12, 2019).
DeBont et al. has been discussed above.  DeBont et al. do not describe deleting all endogenous nucleotide sequences in the host cell encoding a glycerol 3-phosphate phosphohydrolase and a glycerol 3-phosphate dehydrogenase.
Pronk et al. describe recombinant cells for producing ethanol.  The recombinant cells include yeast cells such as Saccharomyces cerevisiae (page 12, lines 11-15).  It is preferable to reduce expression, or entirely delete, one or more genes encoding a NAD+-dependent glycerol 3-phosphate dehydrogenase and/or glycerol phosphate phosphatase (which is the class of enzymes comprising glycerol 3-phosphate phosphohydrolase) (page 13, lines 5-31).
.

Claims 2-4, 7, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBont et al. (WO 2012/067510 – see the IDS filed July 12, 2019) in view of Geneseq Accession No. AWG12187 (published 02 April 2009 – see IDS filed July 12, 2019).
DeBont et al. has been discussed above.  That reference does not describe an NAD+-dependent acetylating acetaldehyde dehydrogenase (i.e., an ethanolamine utilization protein) having at least 60% sequence identity with SEQ ID NO: 3.
Geneseq Accession No. AWG12187 describes an acetaldehyde dehydrogenase EutE gene from Escherichia coli having 100% sequence identity with SEQ ID NO: 3.
It would have been obvious to one of ordinary skill in the art to have substituted the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase for the acetaldehyde dehydrogenase of DeBont et al. since the two enzymes are merely alternatives which perform the same function.

Response to Arguments
	Applicant has argued that the 103 rejection is inappropriate because “Neither Pronk nor DeBont disclose or suggest use of a gene encoding an ethanol utilization protein e.g., eutE in a recombinant yeast cell.  The instant specification shows that, in Table 9, SEQ ID NO: 3 was incorporated into ASS03, which was in turn incorporated in CAS 3.  The ethanol yield results were good (Table 11).”  The argument is not convincing because: (1) not all of the claims require a yeast cell having an ethanolamine utilization protein (i.e., an NAD+-dependent acetylating acetaldehyde dehydrogenase) having SEQ ID NO: 3; (2) Geneseq Accession No. AWG12187 describes an acetaldehyde dehydrogenase EutE gene from Escherichia coli having 100% sequence identity with SEQ ID NO: 3 and, as explained in the rejection above, it would have been obvious to have substituted the Geneseq Accession No. AWG12187 NAD+-dependent acetylating acetaldehyde dehydrogenase for the acetaldehyde dehydrogenase of DeBont et al. since the two enzymes are merely alternatives which perform the same function; and (3) to the extent that the argument is urging that the prima facie case of obviousness has been overcome by a showing of unexpected results, the argument is not convincing because any demonstration of unexpected results for rebutting a prima facie case of obviousness must be commensurate in scope with the claims.  Thus, a convincing demonstration of unexpected results must include (1) a representative range of host cells, (2) a representative range of genes encoding an ethanolamine utilization protein including those having sequence identity of at least 60% with SEQ ID NO: 3, (3) a representative range of genes encoding an acetyl-CoA synthetase including those having sequence identity of at least 60% with SEQ ID NO: 6 (4) a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652